Title: To Thomas Jefferson from John Taylor, 15 April 1781
From: Taylor, John
To: Jefferson, Thomas


Lancaster County, 15 Apr. 1781. Encloses “a list of the number of Men raised in this County for recruiting this States quota of Troops to serve in the Continental Army, likewise a particular number of each Division, and a return of the Militia but not so full as your last instructions required, as I have not recieved any returns from the Different Captains since.” The return of ammunition will show the “great need” of that article in a region “Constantly exposed to invasion.”
